Name: Commission Regulation (EC) No 2937/94 of 1 December 1994 re-establishing the levying of customs duties on certain textile products originating in India, Malaysia, Thailand and the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 310/6 Official Journal of the European Communities 3 . 12. 94 COMMISSION REGULATION (EC) No 2937/94 of 1 December 1994 re-establishing the levying of customs duties on certain textile products originating in India, Malaysia, Thailand and the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below and originating in India, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question : Order No Origin Ceiling Date 40.0070 Malaysia 486 000 pieces 11 . 10. 1994 40.0140 India 23 000 pieces 18 . 10 . 1994 40.0160 Thailand 49 500 pieces 23. 9 . 1994 40.0180 India 56 tonnes 26. 8 . 1994 40.0200 Thailand 116 tonnes 14. 9 . 1994 40.0390 Philippines 50,5 tonnes 11 . 10. 1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 The levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : Order No Category (Unit) CN code Description Origin 40.0070 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres Malaysia (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 338, 31 . 12. 1993, p. 22. 3. 12. 94 Official Journal of the European Communities No L 310/7 Order No Category (Unit) CN code Description Origin 40.0140 14 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 Men's or boys' woven overcoats, rain and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) India 40.0160 16 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits ; men's or boys' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of made-made fibres Thailand 40.0180 18 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 6207 92 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Men's and boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted Women's and girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted India 40.0200 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted Thailand 40.0390 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton Philippines No L 310/8 Official Journal of the European Communities 3 . 12. 94 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 6 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1994. For the Commission Rene STEICHEN Member of the Commission